Order, Supreme Court, New York County (Jane Solomon, J.), entered April 2, 2002, which, in an action for breach of contract and legal malpractice arising out of defendant attorneys’ representation of plaintiff in the purchase of a building, insofar as appealed from as limited by the briefs, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
The motion court correctly ruled that defendants’ alleged failure to perform due diligence by not informing plaintiff about a pre-existing, long-term commercial lease in the building is immaterial because a partner in plaintiff knew about the lease prior to signing the contract, and any ultimate reliance that plaintiff may have placed on any misrepresentations by the seller at the closing cannot be attributed to defendants. The complaint was also properly dismissed insofar as based on the mortgage prepayment provision that plaintiff allegedly asked defendants to renegotiate with the bank. Even if defendants did agree or were otherwise required to renegotiate such provision, and then failed to do so, or did so without exercising due care, no harm was sustained since, as plaintiff admittedly understood, having been so advised by its mortgage broker, the bank regarded the prepayment provision as nonnegotiable (see Arias v Kelner, 243 AD2d 393 [1997], lv denied 91 NY2d 814 *814[1998]). Concur — Nardelli, J.P., Mazzarelli, Friedman and Marlow, JJ.